DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/24/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the publication date for US-20130030408 (cited as Cite No. 4 under U.S. Patent Application Publications) is incorrectly listed in the IDS (i.e., it appears the publication date for US-20130030408 should be listed as 2013-01-31, and not 2013-01-13).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed 04/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Copies for the foreign patent document WO-9605768 (publication date 02/29/1996) and the NPL document U.S. Patent Application 16/248,393 (filed 01/15/2019) were not provided along with the IDS. It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 12/15/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the publication date for US-20100312096 (cited as Cite No. 1 under U.S. Patent Application Publications) is incorrectly listed in the IDS (i.e., it appears the publication date for US-20100312096 should be listed as 2010-12-09, and not 2010-09-12). However, note that US-20100312096 was previously cited and considered in the IDS filed 04/24/2020.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “probe-based cerebrovascular position tracking system 20b” first mentioned in line 17 of Page 10 (i.e., “20b” should be included in Fig. 1B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 11, line 6, “magnetic position tracking subsystem 23” should be changed to “magnetic tracking subsystem 23”;
Page 11, lines 9-10, “with reference to Figs. 2A E, and 3” should be changed to “with reference to Figs. 2A, E, and 3” (i.e., add comma after “2A”);
Page 15, line 25, “the distal end of the flexible tube 28” should be changed to “the distal end 64 of the flexible tube 28”;
Page 18, line 15, “an electroanatomic map 76” should be changed to “an electroanatomic map 77”;
Page 18, line 17, “the electroanatomic map 76” should be changed to “the electroanatomic map 77”; and
Page 21, line 1, “moved from location to location in the brain” should be changed to “moved from location to location in the brain 94”.
Appropriate correction is required.
The use of the terms “Carto®” (Page 13, line 18), “PEBAX®” (Page 15, line 22), and “VESTAMID®” (Page 15, line 23), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Claim 1, lines 6-7, the limitation “the electrode” should be changed to “the probe electrode”;
Claim 1, line 11, the limitation “the respective head surface electrodes” should be changed to “the respective ones of the head surface electrodes”;
Claim 1, line 12, the limitation “the tracked locations” should be changed to “the tracked different locations”;
Claim 1, lines 15-16, the limitation “a distribution of respective amplitude values of the brain signal” should be changed to “a second distribution of second respective amplitude values of the brain signal”;
Claim 1, line 16, the limitation “the respective head surface electrodes” should be changed to “the respective ones of the head surface electrodes”;
Claim 1, line 18, the limitation “the respective head surface electrodes” should be changed to “the respective ones of the head surface electrodes”;
Claim 1, line 18, the limitation “the tracked locations” should be changed to “the tracked different locations”;
Claim 2, line 1, the limitation “The system according to claim 1” should be changed to “The brain signal tracking system according to claim 1”;
Claim 2, lines 3-4, the limitation “a distribution of respective amplitude values of a first brain signal over the respective head surface electrodes” should be changed to “a third distribution of third respective amplitude values of a first brain signal over the respective ones of the head surface electrodes”;
Claim 2, lines 6-8, the limitation “the distribution of the respective amplitude values of the first brain signal over the respective head surface electrodes as input” should be changed to “the third distribution of the third respective amplitude values of the first brain signal over the respective ones of the head surface electrodes as input”;
Claim 3, line 1, the limitation “The system according to claim 1” should be changed to “The brain signal tracking system according to claim 1”;
Claim 4, line 1, the limitation “The system according to claim 1” should be changed to “The brain signal tracking system according to claim 1”;
Claim 5, line 1, the limitation “The system according to claim 4” should be changed to “The brain signal tracking system according to claim 4”;
Claim 6, lines 10-11, the limitation “the tracked locations” should be changed to “the tracked different locations”;
Claim 6, line 13, the limitation “a distribution of respective amplitude values of the brain signal” should be changed to “a second distribution of second respective amplitude values of the brain signal”;
Claim 6, line 16, the limitation “the tracked locations” should be changed to “the tracked different locations”;
Claim 7, line 1, the limitation “The method according to claim 6” should be changed to “The brain signal tracking method according to claim 6”;
Claim 7, lines 2-3, the limitation “a distribution of respective amplitude values of a first brain signal” should be changed to “a third distribution of third respective amplitude values of a first brain signal”;
Claim 7, lines 6-7, the limitation “the distribution of the respective amplitude values of the first brain signal” should be changed to “the third distribution of the third respective amplitude values of the first brain signal”;
Claim 8, line 1, the limitation “The method according to claim 6” should be changed to “The brain signal tracking method according to claim 6”; and
Claim 9, line 1, the limitation “The method according to claim 6” should be changed to “The brain signal tracking method according to claim 6”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govari et al. (US 2007/0016007 A1, with publication date 01/18/2007, hereinafter Govari).

Regarding Claim 1 and the corresponding brain signal tracking method of Claim 6, Govari discloses (Figs. 1-5) a brain signal tracking system (position sensing system 36) (see, e.g., Para. [0066]), comprising: 
a probe (catheter 20) configured to be inserted into, and moved around in, blood vessels of a brain of a living subject (see, e.g., Para. [0043], [0048], and [0066], where the catheter/probe 20 may also be used in the diagnosis or treatment of intravascular ailments and of the brain; also see, e.g., Fig. 3-4, where the catheter/probe 20 is shown to be configured to be inserted into and moved around in blood vessels/intravascular ailments), and including a probe electrode (electrodes 30, 32, 34) (see, e.g., Fig. 1 and Para. [0043], [0045-0046], and [0050]); 
a signal generator (control unit 44) configured to generate a calibration signal to be emitted by the probe electrode (30, 32, 34) at different locations in the blood vessels (see, e.g., Para. [0051], lines 8-11, “Control unit 44 drives currents through one or more electric circuits, each of which comprises a catheter electrode, a respective body surface electrode, and the intervening body tissue”); 
a tracking subsystem (magnetic field sensor 22 and coils 24, 26, 28) configured to track the different locations of the electrode (30, 32, 34) in the blood vessels (see, e.g., Para. [0044], lines 1-4, “Magnetic field sensor 22 comprises three orthogonal coils 24, 26, and 28, which may be used to determine the coordinates of catheter 20 in six position and orientation dimensions”, and Para. [0046], lines 1-4, “the distal end of catheter 20 may be flexible, such that the positions of one or more of electrodes 30, 32, and 34 may be deflected relative to the position of magnetic field sensor 22”); 
head surface electrodes (adhesive skin patches 46, 48, 50) configured to be applied to a head of the living subject (see, e.g., Para. [0050], lines 3-7, “The control unit is connected by wires to body surface electrodes, which typically comprise adhesive skin patches 46, 48, and 50. Patches 46, 48, and 50 may be placed at any convenient locations on the body surface in the vicinity of the probe”, and Para. [0066], lines 6-9, “The principles of system 36 may also be applied, mutatis mutandis, in position-sensing systems for the diagnosis and/or treatment of other body structures, such as the brain”), respective ones of the head surface electrodes (46, 48, 50) being configured to detect the calibration signal at respective amplitude values, with a distribution of the respective amplitude values over the respective head surface electrodes (46, 48, 50) being indicative of a corresponding one of the tracked locations from which the calibration signal was emitted by the probe electrode (30, 32, 34) (see, e.g., Para. [0050] and [0054-0055], where the electrodes 30, 32, 34 are connected by wires through the insertion tube of catheter 20 to impedance measurement circuitry in control unit 44 and further connected by wires to body surface electrodes/adhesive skin patches 46, 48, 50, and where the signals received are used to compute the position and orientation of the catheter at multiple locations (in particular, to derive the position coordinates of electrodes 30, 32, 34 at these locations based on the magnetic coordinate measurements and the known displacement of the electrodes relative to sensor 22)); and 
processing circuitry configured to find a function to compute a source location in the brain of a brain signal from a distribution of respective amplitude values of the brain signal over the respective head surface electrodes (46, 48, 50) responsively to the distribution of the respective amplitude values of the calibration signal over the respective head surface electrodes (46, 48, 50) for ones of the tracked locations of the probe electrode (30, 32, 34) (see, e.g., Para. [0045], [0054-0055], and [0058-0059], where the claimed function corresponds to the disclosed generating a calibration map, and where computing the location of the probe/catheter electrodes implicitly implies computing the location of the source of the brain signals, which are measured with the probe/catheter electrodes).

Regarding Claims 2 and 7, Govari discloses the system of Claim 1 and the method of Claim 6, respectively. Govari further discloses (Figs. 1-5) wherein: after the probe (catheter 20) has been removed from the brain, the head surface electrodes (adhesive skin patches 46, 48, 50) are configured to detect a distribution of respective amplitude values of a first brain signal over the respective head surface electrodes (46, 48, 50); and the processing circuitry is configured to compute the source location in the brain of the first brain signal from the function using the distribution of the respective amplitude values of the first brain signal over the respective head surface electrodes (46, 48, 50) as input to the function (see, e.g., Para. [0045], [0050], [0054-0055], and [0058-0059], where the electrodes 30, 32, 34 are connected by wires through the insertion tube of catheter 20 to impedance measurement circuitry in control unit 44 and further connected by wires to body surface electrodes/adhesive skin patches 46, 48, 50, and where the signals received are used to compute the position and orientation of the catheter at multiple locations (in particular, to derive the position coordinates of electrodes 30, 32, 34 at these locations based on the magnetic coordinate measurements and the known displacement of the electrodes relative to sensor 22), and where the claimed function corresponds to the disclosed generating a calibration map, and where computing the location of the probe/catheter electrodes implicitly implies computing the location of the source of the brain signals, which are measured with the probe/catheter electrodes).

Regarding Claims 3 and 8, Govari discloses the system of Claim 1 and the method of Claim 6, respectively. Govari further discloses (Figs. 1-5) wherein the calibration signal is a pulsed signal (see, e.g., Para. [0051], lines 8-11, “Control unit 44 drives currents through one or more electric circuits, each of which comprises a catheter electrode, a respective body surface electrode, and the intervening body tissue”; also see, e.g., Para. [0030-0031] and [0048-0049]).

Regarding Claim 4, Govari discloses the system of Claim 1. Govari further discloses (Figs. 1-5) wherein the tracking subsystem (magnetic field sensor 22 and coils 24, 26, 28) includes a location tracking sensor comprised in the probe (catheter 20) (see, e.g., Para. [0043-0044] and Fig. 1, where the magnetic field sensor 22 and coils 24, 26, 28 (which are utilized for determining the location/coordinates of the probe/catheter 20) are shown to be comprised in the probe/catheter 20).

Regarding Claim 5, Govari discloses the system of Claim 4. Govari further discloses (Figs. 1-5) wherein the tracking subsystem (magnetic field sensor 22 and coils 24, 26, 28) includes a location pad having at least one magnetic field radiator (magnetic field generator coils 42) configured to transmit alternating magnetic fields into a region where the brain is located, the location tracking sensor (included in magnetic field sensor 22 and coils 24, 26, 28) including a coil (coils 24, 26, 28) to detect at least part of the transmitted alternating magnetic fields (see, e.g., Para. [0048], lines 5-14, “Subject 40 is placed in a magnetic field generated, for example, by situating under the subject a pad containing magnetic field generator coils 42. The magnetic fields generated by coils 42 generate electrical signals in coils 24, 26 and 28 of sensor 22, indicative of their position and orientation in the magnetic fields. These signals are conveyed to a control unit 44, which analyzes the signals so as to determine the coordinates of catheter 20. Alternatively, the coils in magnetic field sensor 22 may be driven to generate magnetic fields, which are detected by coils 42”).

Regarding Claim 9, Govari discloses the method of Claim 6. Govari further discloses (Figs. 1-5) the method further comprising: transmitting alternating magnetic fields into a region where the brain is located; and detecting at least part of the transmitted alternating magnetic fields by a location tracking sensor (included in magnetic field sensor 22 and coils 24, 26, 28) comprised in the probe (catheter 20) (see, e.g., Para. [0048], lines 5-14, “Subject 40 is placed in a magnetic field generated, for example, by situating under the subject a pad containing magnetic field generator coils 42. The magnetic fields generated by coils 42 generate electrical signals in coils 24, 26 and 28 of sensor 22, indicative of their position and orientation in the magnetic fields. These signals are conveyed to a control unit 44, which analyzes the signals so as to determine the coordinates of catheter 20. Alternatively, the coils in magnetic field sensor 22 may be driven to generate magnetic fields, which are detected by coils 42”; also see, e.g., Para. [0043-0044] and Fig. 1, where the magnetic field sensor 22 and coils 24, 26, 28 (which are utilized for determining the location/coordinates of the probe/catheter 20) are shown to be comprised in the probe/catheter 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793